DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-5, 7-12, 14-16, 18, 20-22, 24-29 and 31-33 (Currently Amended)
Claims 35-38 (New)
Claims 13, 17, 30 and 34 (Original)
Claims 2, 6, 19 and 23 (Canceled)

Ex parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim 1, line 14, the recitation “the reference output voltage” should be replaced with -- the reference output DC voltage --
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Following the correction of the above formal matter(s) of claim 1, claims 1, 3-5, 7-18, 20-22 and 24-38 are allowed. 
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “the rectified AC input voltage having at least one peak input value, the power factor correction converter comprising: - a boost circuit having at least one boost switch; - a buck circuit, cascaded with the boost circuit, and having a buck switch; - a controller configured to:
- determine a reference output DC voltage for the power factor correction converter, wherein the reference output DC voltage is below the at least one peak input value;
- determine an upper reference voltage and a lower reference voltage based on the reference output DC voltage, wherein the upper reference voltage and the lower reference voltage are each lower than the at least one peak input value, and (i) the upper reference voltage is greater than the reference output DC voltage, and (ii) the lower reference voltage is lower than reference output DC voltage;
- monitor an instantaneous value of the rectified AC input voltage; and- control the at least one boost switch and the buck switch to dynamically operate the power factor correction converter between: (i) a buck mode when the instantaneous value is determined to be above the upper reference voltage, (ii) a boost mode when the instantaneous value is determined to be below the lower reference voltage, and (iii) between the upper and lower reference voltages, wherein, in the intermediate buck and boost mode, the output terminal is connected to the input terminal to provide for a cross-over transition between the buck and boost modes, and the buck switch is in a continuous ON state and the at least one boost switch is in a continuous OFF state; and - a DC-DC converter coupled to the output terminal of the power factor correction converter and configured to generate a battery voltage for charging the a battery.”, in combination with all other elements recited in claim 1.
Claims 3-5 and 7-17 are also allowed as they further limit allowed claim 1.
Regarding claim 18, prior arts do not suggest or teach, among other claimed allowable features, “- determining a reference output direct-current (DC) voltage for a power factor correction converter of the battery charger, wherein the reference output DC voltage is below an at least one peak input value of a rectified alternating-current (AC) input voltage received at an input terminal of the power factor correction converter;
-determining an upper reference voltage and a lower reference voltage based on the reference output DC voltage, wherein the upper reference voltage and the lower reference voltage are each lower than the at least one peak input value, and (i) the upper reference voltage is greater than the reference output DC voltage, and (ii) the lower reference voltage is lower than the reference output DC voltage;
- monitoring an instantaneous value of the rectified AC input voltage;
between: (i) a buck mode when the instantaneous value is determined to be above the upper reference voltage, (ii) a boost mode when the instantaneous value is determined to be below the lower reference voltage, and (iii) an intermediate buck and boost mode when the instantaneous value is determined to be between the upper and lower reference voltages, wherein in the intermediate buck and boost mode, the output terminal is connected to the input terminal to provide for a cross-over transition between the buck and boost modes, and the buck switch is in a continuous ON state and the at least one boost switch is in a continuous OFF state; and generating a battery voltage for charging a battery from an output voltage provided by an output terminal of the power factor correction converter. ”, in combination with all other elements recited in claim 18.
Claims 20-22 and 24-34 are also allowed as they further limit allowed claim 18.
Regarding claim 35, prior arts do not suggest or teach, among other claimed allowable features, “the rectified AC input voltage having at least one peak input value; - an output terminal for outputting a direct-current (DC) output voltage: - a boost circuit located between input and output terminals, the boost circuit comprising at least one boost switch; - a buck circuit located between input and output terminals and cascaded with the boost circuit, and the buck circuit comprising a buck switch; - a controller configured for:

- determining an upper reference voltage and a lower reference voltage, wherein the upper and lower reference voltages are each lower than the at least one peak input value, and (i) the upper reference voltage is greater than the reference output DC voltage, and (ii) the lower reference voltage is lower than reference output DC voltage;
- monitoring an instantaneous value of the rectified AC input voltage; and 
- controlling the at least one boost switch and the buck switch to dynamically operate the power factor correction converter between: (i) a buck mode when the instantaneous value is determined to be above the upper reference voltage, (ii) a boost mode when the instantaneous value is determined to be below the lower reference voltage, and (iii) an intermediate buck and boost mode when the instantaneous value is determined to be between the upper and lower reference voltages, wherein, in the intermediate buck and boost mode, the output terminal is connected to the input terminal to provide for a cross-over transition between the buck and boost modes, and the buck switch is in a continuous ON state and the at least one boost switch is in a continuous OFF state. ”, in combination with all other elements recited in claim 35.
Claims 36-38 are also allowed as they further limit allowed claim 35.

Conclusion
This application is in condition for allowance except for the following formal matters: as stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2018/0141443, U.S. 2017/0087998, U.S. 6348781, U.S. 10135340, U.S. 2017/0305283, U.S. 2018/0166005, U.S. 2012/0250363.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 9, 2022